            Case 3:18-cv-04978-JD Document 76 Filed 05/10/19 Page 1 of 4


                                                                                               Geoffrey Graber
                                                                                                (202) 408-4600
                                                                                     ggraber@cohenmilstein.com

                                                May 10, 2019
Via ECF

The Honorable James Donato
United States District Court for the Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

             Re:      Singer, et al. v. Facebook, Inc., Case No. 3:18-cv-04978
Dear Judge Donato:

         After multiple meet-and-confers, the parties have reached impasse regarding certain
provisions of their ESI Protocol and Protective Order.1 Facebook seeks to use the ESI Protocol to
gain inappropriate exemptions from document preservation. In § 6 of the ESI Protocol, Plaintiffs
propose a process for the parties to identify and produce relevant documents in a timely manner,
and propose a June 1, 2019 deadline to produce documents from the first round of custodians and
search terms. Facebook’s refusal to enter § 6 is impeding discovery, and resolution is urgently
needed. Section 6’s first steps are (i) identifying systems that likely contain relevant documents
and (ii) parties proposing search terms and custodians for their ESI. Facebook has still not proposed
custodians for its ESI, or disclosed its systems that contain relevant documents.2 The parties cannot
begin to meaningfully negotiate Facebook’s ESI production without Facebook’s proposed
custodians. Each day that goes by, Plaintiffs are prejudiced as they lose a day of discovery.

I.      ESI PROTOCOL

        Section 5: Preservation: Facebook refuses to halt its deletion practices. See ECF No. 70.
Facebook now demands that Plaintiffs relieve Facebook from preserving large categories of
documents through two provisions. Plaintiffs have agreed to reasonable limits on preservation
(such as limiting the preservation time frame), but Plaintiffs cannot agree to Facebook’s excessive
limitations. First, Facebook proposes that the parties not preserve 13 categories of information that
Facebook has unilaterally deemed not reasonably accessible, including “dynamic fields in
databases or log files not stored or retained in the usual course of business.” Ex. 1 at § 5(e)(1)-
(13). Plaintiffs’ proposes additional language that states that these categories will “not include
unique relevant documents or data (including data regarding Facebook’s user base).” Id. at § 5(e).
Plaintiffs ask the Court to use their language. Otherwise, Facebook will not preserve an unknown
number of undisclosed data sources.3 Second, Facebook proposes that the “parties shall not be
required to modify, on a going-forward basis, the procedures used by them in the usual course of

1Plaintiffs first sent Facebook a ESI Protocol on October 30, 2018. Attached hereto as Ex. 1 is Plaintiffs’ final
proposed ESI Protocol. Ex. 2 is a redline that shows the changes Plaintiffs made on Facebook’s last proposal.
2Plaintiffs proposed custodians and search terms for their ESI on April 3, 2019, and have already told
Facebook that Plaintiffs’ e-mails and Facebook accounts are likely to contain relevant documents.
3 Facebook is demanding that Plaintiffs agree that Facebook need not preserve broad swaths of relevant
information, while simultaneously refusing to describe the systems that house the information.
                                                        1
              Case 3:18-cv-04978-JD Document 76 Filed 05/10/19 Page 2 of 4


                                                                                                 Geoffrey Graber
                                                                                                  (202) 408-4600
                                                                                       ggraber@cohenmilstein.com

business to back up and archive data.” Ex. 2 at § 5(a). This language is not in this district’s model
ESI Protocol. Facebook has never explained the need for this language nor the types of data would
not be preserved if it included. The Court should reject this provision.

       Section 6: Search and Review Process: Plaintiffs propose a reasonable process to negotiate
the scope of the parties’ productions. Facebook says the process is “unnecessary” and refuses to
suggest an alternative. Without these steps4, discovery is stymied, as Facebook has not proposed
custodians or identified its relevant systems. Plaintiffs ask that the Court enter Plaintiffs’ ESI
Protocol to stop future delays from occurring.

Step 1: Parties describe the “systems likely to contain relevant documents or ESI” and propose
systems to search. See Ex. 1 at § 6(c). This is in this district’s ESI Checklist. See N.D. Cal. ESI
Checklist at § III (“description of system in which potentially discoverable information is stored.”)
This is essential so the parties can have informed negotiations regarding the scope of production.

Step 2: Producing party proposes search terms and custodians to search for its ESI. See Ex. 1 at
§6(d)(1). Facebook has not proposed custodians, even though this is in this district’s checklist. See
N.D. Cal. ESI Checklist, at § VI (“Custodians (by name or role) most likely to have discoverable
information and whose ESI will be included in the first phases of document discovery.”)

Step 3: Receiving party may provide additional or alternative suggestions for custodians and search
terms; producing party may object to suggestions; producing party provides a hit report to other
side; the parties meet-and-confer to determine appropriate first round search terms and custodians
(using hit report to assess burden). See Ex. 1 at § 6(D)(2)-(4). Facebook refuses to agree to this
process, including the “hit report” requirement. Courts often require parties to provide hit reports.
See e.g., Finisar Corp v. Nistica Inc., 2014 U.S. Dist. LEXIS 172414 (N.D. Cal. Dec 12, 2014).

Date Certain for First Round Production: Plaintiffs propose a June 1, 2019 deadline for producing
documents from the first set of custodians and search terms. Ex. 1 at §6(D)(5). Facebook refuses
to agree to any deadline for the initial set. Plaintiffs’ proposal is consistent with Rule 34(b)(2)(B),
which requires parties to specify when they will produce documents. The fact discovery deadline
is December 13, 2019. ECF No. 53, at 8. If there is no deadline for the initial set, Plaintiffs will be
prejudiced by a compressed discovery period and an inability to conduct follow-up discovery.

Limits on Iterative Discovery: Facebook demands two substantive limits on the search terms and
custodians requested after the first-round. Both are premature. First, Facebook demands the parties
make any request for additional custodians by October 14, 2019 (60 days before the discovery
deadline). See Ex. 2 at § 6(E)(1). This deadline cannot be set without an agreement on the deadline
for production from the first set of custodians and search terms. Second, Facebook demands that
the parties agree to select no more than five additional custodians. Id. This is premature, given that
Facebook has not produced a single document nor has Facebook proposed first-round custodians.



4
    Plaintiffs’ precise proposed language is included in the attached proposed ESI Protocol. See Ex. 1 at § 6.
                                                         2
            Case 3:18-cv-04978-JD Document 76 Filed 05/10/19 Page 3 of 4


                                                                                                Geoffrey Graber
                                                                                                 (202) 408-4600
                                                                                      ggraber@cohenmilstein.com

        Section 9(B): Privilege Logs: The parties are at impasse on 3 privilege log issues.

Timely production. Facebook will not agree to a provision requiring the parties to produce privilege
logs by July 1, 2019 (30 days after document production). Ex. 1 at § 9(b)(3). A deadline is needed
so the parties can challenge privilege designations before a custodian’s deposition is taken. 30-
days is reasonable, as courts have required parties to produce privilege logs within 14 days of
production. See Loop AI Labs Inc. v. Gatti, 2016 WL 2908415, at *1 (N.D. Cal. May 13, 2016).

Logging documents after commencement of litigation. Plaintiffs have agreed that Facebook need
not log communications by outside counsel after filing of the complaint. But Facebook demands
that it should not be required to log any documents after the commencement of this action on
August 15, 2018. Ex. 2 at § 9(b)(6). However, there will be relevant documents generated after
August 15, 2018. For example, Facebook disclosed on March 12, 2019 that it had recently taken
steps to correct its Potential Reach. Conversations around that time will likely be highly relevant.
There is no per se rule that documents created after the commencement of litigation are irrelevant.
See e.g., Kellgren v. Petco Animal Supplies, Inc., 2016 WL 4097522, at *6 (S.D. Cal. July 7, 2016).

Logging preservation activities. Facebook’s proposed language states, “Activities undertaken in
compliance with duty to preserve information … need not be included on a privilege log.” Ex. 2
at §9(b)(5). If Facebook asserts privilege over these activities, it should still log the documents.

        Appendix 1: The parties have reached impasse on three parts of ESI Appendix, which sets
the format of production. First, Plaintiffs propose that the parties be required to provide basic
information about databases that contain relevant data. Ex. 1 at Appendix § 10. Describing relevant
systems is essential to an informed negotiation. Second, Plaintiffs propose that the parties can
request documents in native format for “good cause.” Ex. 1 at Appendix § 8. Facebook deleted
this language, but could not provide any justification for doing so. Third, Plaintiffs propose the
parties be required to produce data in “a reasonably usable form.” Ex. 1 at Appendix § 11.
II.     PROTECTIVE ORDER

        The only Protective Order dispute is Facebook’s proposal that, “In no case may the
Receiving Party request more than 15 consecutive pages, or an aggregate of more than 100 pages,
of Source Code during the duration of the case…” Ex. 4 at § 9.4.5 This language is not in the
Northern District model protective order. And courts in this district have rejected similar proposed
provisions in the past. EPL Holdings, LLC v. Apple Inc., 2013 WL 2181584, at *6 (N.D. Cal. May
20, 2013); OpenTV, Inc. v. Apple, Inc., 2014 WL 5079343, at *2 (N.D. Cal. Oct. 9, 2014).
Facebook’s proposed capping of source code productions is both arbitrary and premature. Instead,
Plaintiffs have proposed language requiring the parties to negotiate the number of pages after
source code is produced. This language is identical to the language Facebook agreed to, after Judge
Spero told the parties a numerical limit was premature, in a different case. See LLE One, LLC et
al v. Facebook Inc., No. 4:16-cv-06232, ECF No. 121 (N.D. Cal. Apr. 9, 2018).

5Attached hereto as Exhibit 3 is Plaintiffs’ final proposed Protective Order. Ex. 4 is a redline that shows the
changes Plaintiffs made on Facebook’s last proposal.
                                                        3
          Case 3:18-cv-04978-JD Document 76 Filed 05/10/19 Page 4 of 4


                                                                                  Geoffrey Graber
                                                                                   (202) 408-4600
                                                                        ggraber@cohenmilstein.com

III.   CONCLUSION

       The Court should enter Plaintiffs’ proposed ESI Protocol and Protective Order.

                                                     Respectfully submitted,

                                                      /s/ Geoffrey Graber
                                                     Geoffrey Graber (counsel for Plaintiffs)
cc:    Counsel for All Parties (via ECF)




                                               4
